Title: From Thomas Jefferson to Thomas Leiper, 10 July 1792
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia July 10. 1792.

Proposing to leave this for Virginia on Thursday or Friday at farthest I have this morning been settling all my money affairs, and find I cannot square them unless it would be convenient for you, instead of recieving the rent now due in cash, to let me take on myself so much of our joint note for 684. Dollars due at the bank about this day month. With this facility for my rent, I can pay off all my other bills, and shall be much accomodated. I shall hope for your directions about the handling my tobacco before I go, as I shall see the overseer while at home. I am with esteem Sir Your very humble servt

Th: Jefferson

